By the Court,

Bronson, J.
I. Although this was a collateral undertaking, the seal imports a consideration, and none need be alleged in pleading. This question was fully considered at the last term.
II. The whole of the money mentioned in the condition of the bond was due at the time specified in the breach, and it is enough that the plaintiff has stated how much was due and in arrear, without specifying what portion of it was for principal and what for interest.
*257III. The objection that there should have been a special request only applies to the first count. The covenant in that count is, that if [ *258 ] Peele does not pay the money according *to the condition of the bond, the defendants will pay it on request. The breach alleged is, that Peele did not pay, of which the ■ defendants had notice ; and that although often requested so to do, they have not paid. There should have been a special request.
Judgment for plaintiff on second, third and fourth counts, and for defendants on first count.